        Case 4:20-cv-00034-JTJ Document 20 Filed 08/23/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

TRINA FAYE FOGG-
CRAWFORD, Personal                      NO.: CV-20-00034-GF-JTJ
Representative of the Estate of
Jeannie M. Adams,

             Plaintiff,
                                         AWARD AWARDING EAJA
vs.                                         FEES AND COSTS

ANDREW SAUL, Commissioner
of Social Security Administration,

             Defendant.


             Plaintiff Trina Faye Fogg-Crawford, Personal Representative of the

Estate of Jeannie M. Adams, ("Fogg-Crawford"), by and through her attorney,

John E. Seidlitz, Jr., moves under the Equal Access to Justice Act ("EAJA"), 28

U.S.C. §2412(d), for attorney fees and filing costs incurred in prosecuting her

Social Security appeal. She requests $7,438.52 in fees and $400.00 in costs. Costs

are not paid by agency funds, but rather by the Judgment Fund.

             Defendant Commissioner of Social Security ("Commissioner") does

agree to Fogg-Crawford’s application for fees and costs in this amount.

             Accordingly, IT IS ORDERED that Defendant shall pay $7,438.52 in

attorney fees under the Equal Access to Justice Act, 28 U.S.C. §2412, as well as



                                         1
$400.00 Case
        in filing fee costs.
               4:20-cv-00034-JTJ Document 20 Filed 08/23/21 Page 2 of 2

              IT IS FURTHER ORDERED that if, after receiving the Court’s

EAJA fee order, the Commissioner (1) determines upon effectuation of the

Court’s EAJA fee order that Plaintiff does not owe a debt that is subject to offset

under the Treasury Offset Program, (2) agrees to waive the requirements of the

Anti-Assignment Act, and (3) is provided a valid assignment of fees executed by

Plaintiff, the fees will be made payable to Plaintiff’s attorney and mailed to

Plaintiff’s attorney’s office as follows:


              Seidlitz Law Office
              P.O. Box 1581
              Great Falls, MT 59403-1581

However, if there is a debt owned under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,

and a check for any remaining EAJA fees after offset will be paid by a check made

out to Plaintiff, but delivered to Plaintiff’s attorney’s office at the address stated

above.

         DATED this 23rd day of August, 2021.




                                            2
